Citation Nr: 1645744	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-06 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.  Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1948 to March 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, after he was scheduled for a hearing, in correspondence dated in September 2016, the Veteran cancelled his hearing request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss has worsened and continues to debilitate.  After a review of the claims file, the Board finds that a remand of the Veteran's claim is required to allow for further development of the record.

The Veteran was afforded a VA examination in June 2011.  On examination, the audiological evaluation revealed puretone thresholds, in decibels, to be:

HERTZ

500
1000
2000
3000
4000
RIGHT
55
35
55
50
60
LEFT
40
45
50
65
75

The Maryland CNC Word List Speech Recognition scores were 80 percent in the left ear and 84 percent in the right ear.  The examiner diagnosed the Veteran with mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.

A review of the treatment records reflects that the Veteran underwent an audiology evaluation at a VA medical outpatient clinic in December 2014.  The results of this evaluation showed puretone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
40
50
65
70
LEFT
40
50
50
70
70

The audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  Based on audiometric findings and an interview of the Veteran, the audiologist assessed the Veteran as having moderate to severe sensorineural hearing loss in both ears.  These audiometric findings did reflect a change in the Veteran's hearing loss.

In an October 2016 Informal Hearing Presentation (IHP), the Veteran, through his representative, claimed that his hearing disability had worsened and that the June 2011 examination report did not reflect the current true disability picture.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Accordingly, the Board concludes that VA must afford the Veteran another audiological examination to determine the current severity of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate all of the Veteran's updated VA treatment records with the claims file.  

2. The AOJ must ensure that the Veteran is scheduled for a new VA audiological examination.  The examiner must review the claims file in conjunction with the examination. The examiner must comment on the functional impairment caused by the Veteran's service connected bilateral hearing loss.

3. Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





